                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

GEORGE VELASQUEZ,

               Plaintiff,

v.                                                             No. 1:19-cv-01119-KG-LF

NM CORPORATIONS COMMISSION/
NM SECRETARY OF STATE’S OFFICE, and
LOS ALAMOS NATIONAL BANK aka
ENTERPRISE BANK,

               Defendants.

                                         FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
